         Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 1 of 34




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

       LAWRENCE ALBERT              )
                                    )
                    Plaintiff,      )
                                    )
             v.                     )                Civil Action No. 17-1572 JEB
                                    )
                                    )
     SONNY PERDUE,                  )
      Secretary of Agriculture,     )
                                    )
                    Defendant.      )
____________________________________)

                         MOTION FOR SUMMARY JUDGMENT

       Defendant, the Secretary of Agriculture, pursuant to Fed. R. Civ. P. 56, hereby moves for

summary judgment in his favor, because there are no material issues of fact and Defendant in

entitled to judgment.

       May 3, 2019

                                       Respectfully submitted,

                                       JESSIE K. LIU, DC Bar #472845
                                       United States Attorney

                                       DANIEL F. VAN HORN, DC Bar #924092
                                       Chief, Civil Division

                                 By:                                    /s/
                                       W. MARK NEBEKER, DC Bar #396739
                                       Assistant United States Attorney
                                       555 4th Street, N.W.
                                       Washington, DC 20530
                                       (202) 252-2536
                                       mark.nebeker@usdoj.gov
         Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 2 of 34




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

       LAWRENCE ALBERT              )
                                    )
                    Plaintiff,      )
                                    )
             v.                     )                Civil Action No. 17-1572 JEB
                                    )
                                    )
     SONNY PERDUE,                  )
      Secretary of Agriculture,     )
                                    )
                    Defendant.      )
____________________________________)

          DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES
             IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

       Defendant respectfully submits this Memorandum of Points and Authorities in support of

his Motion for Summary Judgment.

                              I.     SUMMARY OF THE CASE

       This case is not about racial animus or retaliation, but rather a case is about an employee

who alleges discrimination and harassment without evidence to support his assertions of

discrimination. Thus his complaint must fail. Plaintiff Lawrence Albert (hereafter “Albert”) by

his own admission began working for the United States Department of Agriculture (“USDA”) in

1980 as a Food Program Specialist, where he remained until 1994. In 1995, Albert began

working in the Departmental Office of Civil Rights (the predecessor office to the Office of the

Assistant Secretary for Civil Rights) as an Equal Employment Specialist on a temporary detail.

In this position, Albert was responsible for counseling potential complainants on their options

within the Equal Employment Opportunity (“EEO”) realm. After the detail ended, the

Department hired Albert as an Equal Opportunity Specialist, GS-13, in the Department’s Civil

Rights Office. In 2000, Albert was assigned to a detail in the Office of Civil Rights’ Conflict
         Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 3 of 34




Prevention and Resolution Center (“CPRC”) (the predecessor office for the former Early

Resolution and Conciliation Division (“ERCD”)). While Albert was on detail at CPRC, the

Director of CPRC, Jeff Knishkowy, hired him in a permanent position. After Mr. Knishkowy

left his position, Sheila Walcott, became the Acting Director of what was now known as ERCD.

Ms. Walcott explained to Albert that cases were assigned in three ways: self-generated, phone

call contact and assignment by the supervisor. Walcott believed that Alternative Dispute

Resolution (“ADR”) was cultivated through relationships forged with other Agencies and

emphasized this belief to her staff. Albert alleges he was not assigned as many cases as Anita

Pitchford, (African-American female), because she was being groomed for the position which

she was later selected for by interview panel in 2014. However, Walcott testified Albert did not

generate any work and did not build relationships with other agencies, therefore, his pool of

contacts was not as robust as that of his co-worker, Pitchford. Further, Albert stated he did not

consider building relationships with other agency representatives “appropriate” because he

prided himself on being a “neutral” and he did not want the appearance of having an interest in

any outcome. ADR by its very nature is about building trust and a rapport; therefore, Albert

misunderstood the very nature of the field in which he was employed, and that misunderstanding

may provide context why Albert did not have as many cases as Pitchford.

       Additionally, when Walcott asked her employees in staff meetings if anyone would like

to volunteer to assist her with “facilitation” or program cases, Albert never volunteered.

November 27, 2018 Deposition of Lawrence Albert (“Second Albert Depo.”) at 102-103.

Therefore, Albert was not discriminated against because of his protected bases, but he in fact

declined to participate in the work being offered. In June 2011, the Agency sent Albert on a

detail to the Employee Complaints Division (“ECD”) of the now-named Office of the Assistant



                                                -2-
         Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 4 of 34




Secretary for Civil Rights. Albert alleges he was sent to that office so that Pitchford could be

further groomed for her current position while he was sent away. However, the Agency needed

to reduce and better manage EEO complaints and processing and this was explained to Albert in

the letter he received detailing him to ECD. Further, because of Albert’s past experience as an

EEO counselor, the Agency needed his skills to assist with the mandate made by the Secretary of

Agriculture.

       Albert’s detail to ECD was housed in another building, known as the Reporters Building.

While on detail, Albert requested his supervisor, Walcott to provide his personal work computer

he was utilizing in ERCD. Walcott personally drove the computer to Albert’s detail site. Upon

his return to ERCD, Albert wanted his computer returned to his desk and it took roughly two

weeks for the computer to be returned because an employee who was currently utilizing the work

station was also using the computer housed there. A computer was provided for Albert in the

interim and the Agency returned his computer to him.

        In October 2012, Albert received a “Superior” overall rating in his performance

evaluation, for the evaluation period of October 1, 2011 through September 30, 2012. Walcott

explained to Albert that if he wanted to be rated “Outstanding,” he would have to work outside

of his comfort zone. Albert adhered to Walcott’s guidance and in the following evaluation

period, he received an “Outstanding” performance rating. As illustrated by the alleged incidents,

Albert fails to show how the alleged incidents are related to any of his protected bases. There

cannot be disparate treatment when all personnel are treated equally. The Agency did not treat

Pitchford more favorably than Albert. Ms. Pitchford handled more work in the office because

Albert refused to handle more than a few cases at one time, declining to volunteer to take cases.




                                                -3-
         Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 5 of 34




       On or about August 2, 2012, Albert learned he was going to be transferred from ERCD to

another position. Albert alleges he contacted Winona Scott and was advised he was one of the

individuals selected to be transferred to another position. Albert states he informed Scott that he

did not want to be transferred and had not asked to be transferred. Although Albert had

requested to be transferred out of ERCD in the past, Albert only indicated he wanted to be

transferred out of ERCD when there was a rumor that ERCD would be disbanded. When Albert

objected to transfer to another position of ERCD, Albert was not transferred. This is a non-issue

since Albert was never transferred out of ERCD.

       Albert further alleges he was discriminated against as it relates to his non-selection of

Vacancy Number AG-OASCR-2014-0199MP. However, a review of the scoring sheets shows

Albert did not score as high as his counterparts, Pitchford and Edward Profit, and the selecting

official, Mr. Salazar, whom had only been with the Agency approximately six (6) months prior

to the selection, chose the candidates with the highest scores. Further, Salazar received guidance

from the National Finance Center, Human Resources personnel in developing the interview

process. And despite what is alleged by Albert, Salazar did not discuss any part of the process

with Dr. Joe Leonard, Jr., the former Assistant Secretary for Civil Rights, or any other individual

to include panel members on how any candidate should be rated. Further, because Salazar was a

new employee in OASCR, he was not aware of Albert’s prior EEO activity. The Agency did not

select Albert for the GS-14, ADR Specialist position, because he could not convey to the panel

how he was best suited for the position. The panel scored him without conferring with one

another and gave their scores to the selecting official, Salazar. Albert did not score high enough

to place third amongst the seven candidates. Therefore, despite his many years of experience




                                                -4-
           Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 6 of 34




working in ADR, he was not selected because he failed to show he was demonstrably superior to

the other candidates interviewed.

       Lastly, Albert alleges discrimination and harassment in his receipt of a “Superior”

performance rating in FY 2015. Salazar attested he initially gave all of his employees an

“Outstanding” rating. After a direction given by OASCR that all managers review their

performance evaluations and rate them appropriately, Salazar changed Albert’s and all other

employees’ performance evaluations from “Outstanding” to “Superior” with one exception, the

Administrative Assistant, Tonya Rucks-Bracey. Finally, based on the facts of the case and the

failure of Albert to provide any evidence to support his allegations, the Court should enter

judgment in favor of the Agency and dismiss this case with prejudice.

                              II.    FACTUAL BACKGROUND

       1.      At the time of his filing, Plaintiff Albert was employed as a Program Specialist

with the USDA, OASCR, ERCD, Grade GS-13, located in Washington, D.C. See First Report of

Investigation (“First ROI”) at 1 (Exh. 1, p. 00001).1

       2.      Albert began his career with USDA as a Food Program Specialist with the Food

and Nutrition Service (“FNS”) in 1980 and remained in that position for 14 years until 1994. See

March 23, 2016 Deposition of Lawrence Albert (“Albert Depo.”) at 10.

       3.      In January 1995, Albert was assigned to a 10-month detail to the Department

Civil Rights office as an Equal Employment Specialist. See Albert Depo. at 11.

       4.      After the detail, Albert was hired as an Equal Employment Specialist, GS 13,

where he remained until March of 2000. Id.




       1
        Excerpts from the First ROI are being provided as Exhibit A. Excerpts from the Second
Report of Investigation (“Second ROI”) are being provided as Exhibit B.
                                                -5-
            Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 7 of 34




       5.       In 2000, Albert was assigned to a detail to the Conflict Prevention and Resolution

Center (“CPRC”), the predecessor office to ERCD and hired by Jeff Knishkowy (Caucasian,

Male, Jewish, over 40), the new director of the office. See Walcott Depo. at 88-90; see also

Albert Depo. at 13-14.

       6.       Albert did not compete for this position. See Albert Depo. at 14.

       7.       Albert has participated in the training of Department agencies in Alternative

Dispute Resolution (“ADR”), which began with his former supervisor, Sheila Walcott, (African

American, female, over 40) and former Program Manager, of ERCD. See Albert Depo. at 15.

       8.       Mr. Knishkowy remained the Director of the ERCD office until Ms. Walcott

became the Acting Director. After his departure from ERCD, Mr. Knishkowy worked as a GS-

15, Senior Advisor in Dr. Joe Leonard’s (former Assistant Secretary for Civil Rights) front

office. See Leonard Depo. at 134; Walcott Depo. at 21-23.

       9.       While under the supervision of Sheila Walcott in ERCD, cases were assigned in

three ways, self-generated, phone call contact and assignment by the supervisor. Walcott attests

that ADR is cultivated through relationships forged with other Agencies and the business of

ERCD is “customer driven.” See First ROI at 000254 (Exh.8 p. 000254).

       10.      Ms. Walcott placed Albert on a Lean Six Sigma Group while she was his

supervisor. See Albert Depo. at 17.

       11.      Albert believes and has attested that he is a neutral and does not believe in

building relationships with people in other Agencies to create ADR business. See Albert Depo.

at 43-44.




                                                 -6-
         Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 8 of 34




       12.     Albert alleges that Ms. Pitchford was “groomed” to be selected for the position of

ADR Specialist, GS14, the position for which he interviewed, but was not selected in September

2014. See Albert Depo. at 26.

       1.      13.    In ERCD under the supervision of Ms. Walcott, cases were generated in

three ways by walk-in, phone calls or self-generated through networking with other agencies. See

First ROI at 000254 (Exh. 8 p. 000254); Albert Depo. at 33-34.

       2.      14.    On occasion, after speaking with Albert, potential clients would call the

main office and ask to speak with another specialist. See First ROI at 000271 (Exh. 11 p.

000271); see also Albert Depo. at 35-38.

       15.     Albert attested that Ms. Walcott did not use the word “no” when he inquired

about program cases. See Albert Depo. at 29-31.

       16.     Albert was assigned to a detail with the Office of Adjudication effective June 27,

2011 because of Plaintiff’s prior experience working as an EEO counselor. See First ROI at

000260 (Exh.8 p. 000260) and First ROI at 000283 (Exh. 14 p. 000283).

       17.     During FY 2009, Albert received a “Superior” performance rating. Albert alleges

he received this rating because he is being discriminated against. See Albert Depo. 54-58.

       18.     During FY 2009, Ms. Pitchford, also received a “Superior” performance rating.

See First ROI at 000288 (Exh.16 p. 000288).

       19.     During FY 2010, both Albert and Ms. Pitchford received a “Superior” rating. See

Albert Depo. at 59; see also First ROI at 000289 (Exh.16 p. 000289).

       20.     In July 2011, Albert learned he would be reassigned. At that time, Albert spoke

with Winona Scott, Associate Assistant Secretary for Civil Rights and expressed that he did not

wish to be reassigned. Thereafter, Albert was not reassigned. See Albert Depo. 62-63.



                                               -7-
         Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 9 of 34




       21.     Albert has sought counsel and advice in the past on how he could improve upon

his training and presentation. Scaggs Depo. at 31-32.

       22.     Albert was assigned to a detail to the Office of Adjudication effective June 27,

2011, because of his degree in English and his prior experience working as an EEO counselor,

See First ROI at 000260 (Exh. 8 p. 000260) and First ROI at 000283 (Exh. 14 p. 000283).

       23      During Albert’s detail, Ms. Walcott drove his computer in her personal vehicle for

Albert to use while on his detail. See Albert Depo. at 61-62.

       24.     Cyrus Salazar, (Caucasian, Hispanic, male, Over 40), GS 15, became the Director

of ERCD and Albert’s immediate supervisor, on January 26, 2014; prior to this date, Mr. Salazar

was not employed by USDA in any capacity. See Salazar Depo. at 12.

       25.     Mr. Salazar was not aware of Albert’s prior EEO activity. See Second ROI at

000110) (Exh. 7 p. 000110).

       26.     Albert applied for Vacancy Number AG-0ASCR-2014-0199MP for the position

of ADR Specialist, GS 14. See Second ROI at 000089 (Exh. 6 p.000089).

       27.     Albert was determined to be “qualified” by Human Resources and was

interviewed by a panel in August 2014 for Vacancy Number AG-0ASCR-2014-0199MP. See

Second ROI at 000090 (Exh. 6 p. 000090).

       28.     Albert was not selected by Cyrus Salazar, the selecting official, based upon the

scoring of the panel, which was comprised of William Scaggs, (White, Male. Methodist), GS-14;

Alicia Rodriguez, (White, Hispanic, Catholic, Over 40), GS-14; and David King (African

American, Male, Over 40), Senior Executive Service. Salazar Depo. at 77-79.

       29.     Albert alleges that he was not selected for the position because of his race, color,

age, sex and religion. See Second ROI at 000091 (Exh. 6 p. 000091).



                                                -8-
        Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 10 of 34




       30.     On November 3, 2014, Albert’s Performance Evaluation was changed from an

initial “Outstanding” to “Superior” from his supervisor, Cyrus Salazar. See First ROI at 000118

(Exh. 8 p. 000118).

       31.     Regarding Albert’s performance evaluation, Mr. Salazar was adhering to a

mandate that all supervisors review their performance evaluations and make changes where

necessary. See Second ROI at 000141 (Exh. 9 p. 141).

       32.     In addition to Albert’s performance evaluation, Mr. Salazar changed all

employees’ performance evaluations in ERCD to “Superior” except for the Administrative

Assistant. See Second ROI at 000118 (Exh.7 p. 000118).

       33.     Mr. Salazar addressed the changes to the evaluations when he met with his

subordinates, to include Albert. See Albert Depo. at 68.

       34.     Albert alleges the Agency subjected him to discrimination on the bases of sex,

(male), race (white), age (born 1952), religion (Jewish), and Reprisal (prior EEO activity)/Terms

and Conditions of Employment, Training, Appraisal/Evaluation, Reassignment (directed),

Harassment (non-sexual). See Complaint at 12-19.

                               III.   STANDARD OF REVIEW

       Summary judgment may be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986); Holcomb v.

Powell, 433 F.3d 889, 895 (D.C. Cir. 2006). A fact is “material” if it is capable of affecting the

substantive outcome of the litigation. Liberty Lobby, Inc., 477 U.S. at 248; Holcomb, 433 F.3d at

895. A dispute is “genuine” if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party. See Scott v. Harris, 550 U.S. 372, 380 (2007); Holcomb, 433 F.3d at



                                                -9-
        Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 11 of 34




895. When Rule 56 is invoked, the moving party has the initial burden of demonstrating the

absence of a genuine dispute as to any material fact. See Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986). When the moving party does not bear the burden of persuasion at trial, its burden

“may be discharged by ‘showing’—that is, pointing out to the district court—that there is an

absence of evidence to support the nonmoving party’s case.” Id. at 325.

       Once the moving party has met its burden, the nonmoving party, to defeat the motion,

must designate “specific facts showing that there is a genuine issue for trial.” Id. at 324 (citation

omitted). Though courts must view this evidence in the light most favorable to the nonmoving

party and draw all reasonable inferences in that party’s favor, see Grosdidier v. Broad. Bd. of

Governors, Chairman, 709 F.3d 19, 23–24 (D.C. Cir. 2013), the nonmoving party must show

more than “[t]he mere existence of a scintilla of evidence in support of” his position—”there

must be evidence on which the jury could reasonably find for [the nonmoving party].” Anderson,

477 U.S. at 252. The nonmoving party, moreover, “may not rest upon mere allegation or denials

of his pleading but must present affirmative evidence showing a genuine issue for trial.”

Laningham v. U.S. Dep’t of the Navy, 813 F.2d 1236, 1241 (D.C. Cir. 1987) (internal citation

and quotation marks omitted).

                                       IV.     ARGUMENT

       A.      The McDonnell Douglas Burden Shifting Framework Applies to all of
               Albert’s claims.

Albert’s Counts I, II, III, IV and V allege that the Agency subjected Albert to discrimination,

harassment and reprisal because of his race, color, sex, religion, age and prior EEO activity: 1.)

in the assignment of cases while he worked in the Early Resolution and Conciliation Division

(“ERCD”) of the Office of Assistant Secretary for Civil Rights (“OASCR”); 2.) when Plaintiff

became aware that Dr. Leonard considered reassigning Albert to the Conflict Services Division.

                                                 -10-
        Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 12 of 34




3.) in the assignment of a detail to the Employment Complaints Division in June of 2011; 4.)

Albert was not provided a computer when he went on detail, so he asked for and received his

computer from ERCD; 5.) in the invitation to attend Holocaust Remembrance Day; 6.) in

September 2014, Plaintiff Albert was not selected for either of two subject positions of a GS-

0301-14, Dispute Resolution Specialist position, Vacancy Announcement No.AG-OASCR-2014-

0199MP. See Compl. Count I, II, III, IV, and V. A plaintiff can use the McDonnell-Douglas

framework to establish liability. Under this framework, for disparate treatment claims, the

plaintiff bears the burden of establishing a prima facie case of discrimination by showing that (1)

he is a member of a protected class; (2) he suffered an adverse employment action; and (3) the

unfavorable action gives rise to an inference of discrimination. Taylor v. Small, 350 F.3d 1286,

1292 (D.C. Cir. 2003) (citing Stella v. Mineta, 284 F.3d 135, 144 (D.C. Cir. 2002)); see Clayton

v. District of Columbia, ___ F. Supp. 3d ___, 2015 WL 4639558 (Aug. 4, 2015 D.D.C. 2015)

(Moss, J.) (applying the burden shifting framework for disparate treatment claims under Title

VII); Ford v. Mabus, 629 F.3d 198, 201 (D.C. Cir. 2010) (applying the McDonnell Douglas

framework to an action under the Age Discrimination in Employment Act (“ADEA”) and noting

that the plaintiff bears the ultimate burden of proving that discriminatory animus was the

determining or but-for cause of the personnel action); Krodel v. Young, 748 F.2d 701, 705 (D.C.

Cir. 1984) (applying McDonnell Douglas to ADEA cases); see also Forman v. Small, 271 F.3d

285, 292 (D.C. Cir. 2001) (plaintiff may satisfy his burden “either indirectly by showing the

employer's reason is pretextual or directly by showing that it was more likely than not that the

employer was motivated by discrimination.”). Moreover, “[a]n employer may cure an adverse

employment action ... before that action is the subject of litigation,” but the D.C. Circuit has

found such “cure” only where an employer takes actions that completely undo the effects of the



                                                -11-
        Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 13 of 34




alleged adverse action. See Taylor v. Small, 350 F.3d at 1293; see also White v. Burlington N. &

Santa Fe Ry. Co., 310 F.3d 443, 452 (6th Cir. 2002) (cited approvingly by the D.C. Circuit in

Taylor v. Small for the proposition that a reinstatement that “puts the plaintiff in the same

position she would have been in absent [a] suspension ... negat[es] a potentially adverse ...

employment decision” (emphasis added)); Benningfield v. City of Houston, 157 F.3d 369, 378

(5th Cir.1998) (cited approvingly in Taylor v. Small for the proposition that “[w]e need not

address whether a mere delay in promotion constitutes an adverse employment action because

[plaintiff] received the promotion with retroactive pay and seniority” (emphasis added)). In

Taylor, the court found that a denial of a bonus was “cured” when the employer paid the bonus.

Id. at 1294. For a retaliation claim, the plaintiff must allege that (1) he engaged in an activity

protected by Title VII, (2) the employer took adverse action against him, and (3) the employer

took that action because of the employee’s protected conduct. Hamilton v. Geithner, 666 F.3d

1344, 1357 (D.C. Cir. 2012); see also Jones v. Bernanke, 557 F.3d 670, 677 (D.C. Cir. 2009)

(applying the burden shifting framework for retaliation claims under Title VII).

       If the plaintiff succeeds in establishing a prima facie case, the burden then shifts to the

defendant to articulate some legitimate, nondiscriminatory reason for its action. McDonnell

Douglas, 411 U.S. at 802. Once it is established that the parties have met their respective

burdens, the McDonnell Douglas framework disappears and “the sole remaining issue is

discrimination vel non.” Lathram v. Snow, 336 F.3d 1085, 1088 (D.C. Cir. 2003) (internal

citations omitted). “The ultimate burden of persuading the trier of fact that the defendant

intentionally discriminated against the plaintiff remains at all time with the plaintiff.” Tex. Dep’t

of Cmty. Affairs v. Burdine, 450 U.S. 248, 252-53 (1981).




                                                -12-
         Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 14 of 34




       The D.C. Circuit refined the application of the McDonnell Douglas framework in Brady

v. Office of Sergeant at Arms, 520 F.3d 490 (D.C. Cir. 2008), holding that where an employee

has suffered an adverse employment decision and the employer has articulated a legitimate non-

discriminatory reason for its actions, the court “need not -- and should not -- decide whether the

plaintiff actually made out a prima facie case under McDonnell Douglas.” Id. at 494 (emphasis

in original). The court must instead focus on one central question: “Has the employee produced

sufficient evidence for a reasonable jury to find that the employer’s asserted non-discriminatory

reason was not the actual reason and that the employer “intentionally discriminated” against the

employee.” Brady, 520 F.3d at 494; Moktar, 2015 WL 1138454, at 13 and n. 15 (Contreras, J.)

(applying the Brady principle in Title VII cases); Jones, 557 F. 3d at 678 (applying Brady in

retaliation cases). An employer’s asserted reason “cannot be proved to be ‘a pretext for

discrimination’ unless it is shown both that the reason was false, and that discrimination was the

real reason.” Hicks, 509 U.S. at 515 (emphasis in original). “It is not enough, in other words, to

disbelieve the employer, the fact finder must believe the plaintiff’s explanation of intentional

discrimination.” Id. at 519. See also Allen v. Johnson ___ F.3d ___, 2015 WL 4489510, 3 (D.C.

Cir. July 24, 2015).

       Within this burden-shifting framework, where there is no direct evidence of

discrimination by the selecting official, as here, to prevail on a relative qualification claim,

Albert must show that he is “significantly better qualified for the job” than Pitchford and Profit,

the applicants ultimately chosen. Grosdidier v. Broadcasting Bd. of Governors, 709 F.3d 19, 29

(D.C. Cir. 2013) (citing Adeyemi v. District of Columbia, 525 F.3d 1222, 1227 (D.C. Cir. 2008)).

The qualifications gap must be “great enough to be inherently indicative of discrimination” or

retaliation. Jackson v. Gonzales, 496 F.3d 703, 707 (D.C. Cir. 2007). In that vein, a disparity in



                                                 -13-
        Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 15 of 34




qualifications, standing alone, can support an inference of discrimination or retaliation only when

the plaintiff is “markedly more qualified,” “substantially more qualified,” or “significantly better

qualified” than the successful candidate. Holcomb v. Powell, 433 F. 3d 889, 897 (D.C. Cir.

2006) (internal citation omitted). More importantly, Albert’s own assessment or perception of

his purportedly superior qualifications is irrelevant. Jo v. District of Columbia, 582 F. Supp. 2d

51, 62-63 (D.D.C. 2008) (“Although Plaintiff clearly values his own credentials and experiences,

a plaintiff’s subjective assessment of his own record is largely irrelevant”). Otherwise, absent

evidence of pretext or discriminatory/retaliatory motive, the court “must respect the employer’s

unfettered discretion to choose among qualified applicants.” Fischbach v. D.C. Dep’t of

Corrections, 86 F.3d 1180, 1183 (D.C. Cir. 1996).

       Once the agency has carried the burden of production on an issue of legitimate non-

discriminatory reason for its action, the McDonnell Douglas framework is no longer relevant,

and the presumption raised by the prima facie case is rebutted, and drops from the case. St.

Mary’s Honor Center v. Hicks, 509 U.S. 502, 507 (1993) (quoting Texas Dept. of Community

Affairs v. Burdine, 450 U.S. 248, 255 and n.10 (1981) (internal citations omitted)); see also

Barnette v. Chertoff, 453 F.3d 513, 516 (D.C. Cir. 2006) (affirming grant of summary judgment

for employer where the plaintiff failed to rebut legitimate non-discriminatory reason for

employment action). It is then incumbent upon the plaintiff to prove that the agency’s

legitimate, non-discriminatory reasons were not its true reasons but rather were pretextual. Id.;

see McDonnell Douglas, 411 U.S. at 802-04; Burdine, 450 U.S. at 252-53. The plaintiff bears

the ultimate burden of persuasion on the issue of whether he was intentionally discriminated

against. Burdine, 450 U.S. at 253. The plaintiff must present evidence on which the jury could

infer discrimination from the combination of A(1) evidence establishing the plaintiff=s prima facie



                                                -14-
          Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 16 of 34




case; (2) evidence the plaintiff presents to attack the employer=s proffered explanation for its

actions; and (3) any further evidence of discrimination that may be available of discriminatory

statements or attitudes on the part of the employer.@ Holcomb v. Powell, 443 F.3d 889, 897

(D.C. Cir. 2006) (citing Aka v. Wash. Hosp. Ctr., 156 F.3d at 1289). See also Murray v.

Gilmore, 406 F.3d 708, 713 (D.C. Cir. 2005) (AThis boils down to two inquiries: could a

reasonable jury infer that the employer’s given explanation was pretextual, and, if so, could the

jury infer that this pretext shielded discriminatory motives?@); Brady v. Office of Sergeant at

Arms, 520 F.3d 490, 496 (D.C. Cir. 2008) (affirming grant of summary judgment where the

plaintiff did not produce evidence sufficient to show that the defendant=s conclusion was

dishonest or unreasonable).

         “Under Title VII, an individual suffers disparate treatment ‘when he or she is singled out

and treated less favorably than others similarly situated on account of [gender].’ “ McGinest v.

GTE Serv. Corp., 360 F.3d 1103, 1121 (9th Cir.2004) (quoting Jauregui v. City of Glendale, 852

F.2d 1128, 1134 (9th Cir.1988)). “Disparate treatment claims must proceed along the lines of the

praxis laid out by the Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93

S.Ct. 1817, 36 L.Ed.2d 668 (1973), and its progeny.” Bodett v. Coxcom, Inc., 366 F.3d 736, 743

(9th Cir. 2004). The McDonnell Douglas analysis requires a plaintiff first to establish a prima

facie case of discrimination. “Although [the] specific method for appropriately establishing a

prima facie case will vary depending on differing factual situations ... [i]n general, a plaintiff

must present evidence of actions taken by the employer from which one can infer, if such actions

remain unexplained, that it is more likely than not that such action was based upon race or

another impermissible criterion.” Bankhurst v. Johanns, 2008 WL 4826278 (D.Or) (November 3,

2008).



                                                 -15-
        Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 17 of 34




       Defendant submits that, based on an objective assessment of the facts (not opinions) that

Plaintiff puts forth, Plaintiff’s claims are subject to summary judgment in favor of the Defendant.

Albert asserts in his complaint, that given his vast experience in the ADR field and by his

experience alone, he should have been selected for the GS-0301-14, Dispute Resolution

Specialist position offered under the vacancy announcement. However, the three interview panel

members rated Albert at the low end of the seven potential candidates. In the case of panel

member Scaggs (Caucasian, male, Methodist, over 40) Albert was tied for 5th place out of 7

candidates. ROI Exh. 24 p. 264. Panel member Rodriguez (Caucasian, female, Hispanic,

Catholic, over 40), ranked Albert 6th of 7 candidates. ROI Exh. 23 p. 255. And in the case of

panel member King, (African American, male, over 40, no religious preference) Albert was

ranked number 4 of 7. ROI Exh. 22 p. 246. Albert alleges that the panel should have taken his

application and work history into consideration when making the selection and not base the

selection on which candidate scored the highest during the interview; however, it is entirely

reasonable for the employer to make a final decision based on personal interviews. Fischbach,

86 F.3d at 1184. Further, the court may not substitute its judgment for that of the employer

regarding an applicant’s qualifications, unless the evidence shows that the plaintiff was

significantly better qualified than the selectee for the position. Ford v. Mabus, 629 F. 3d 198,

203 (D.C. Cir. 2010). To do otherwise, the court would sit as “the judiciary [] super-personnel

department” that re-evaluates the agency’s business decisions. Jackson, 496 F.3d at 707. The

D.C. Circuit has counseled against courts assuming this role. Id.; see Fischbach, 86 F. 3d at

1183 (noting that “[s]hort of finding that the employer’s stated reason was indeed a pretext;

however – and here one must be aware of using 20/20 hindsight – the court must respect the

employer’s unfettered discretion to choose among qualified candidates.”).



                                               -16-
        Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 18 of 34




      B.     The Agency Had Legitimate, Non-Discriminatory Reasons for Albert Not
Being Assigned Cases, His Potential Reassignment, Albert’s Detail, Albert’s Computer,
2011 Performance Evaluation, and His 2015 Performance Evaluation


               1.      Assignment of Cases/Facilitation

       In the instant matter, Albert alleges that because he is a Caucasian, Jewish, white male,

over 40 and engaged in prior EEO activity, he was being discriminated against by the Office of

the Assistant Secretary for Civil Rights (“OASCR”) in regard to his assignment of duties, his

performance evaluations, a detail assignment, a purported reassignment and a non-selection.

However, this notion has been refuted by the testimony of his former ERCD supervisor, Ms.

Walcott, former supervisor, Mr. Salazar and his co-workers. See ROI Exh. p.6 p.000235; ROI

Exh. 8 pp. 000254-000255; see also Salazar Depo. p. 126. The Office of Early Resolution and

Conciliation Division (“ERCD”) during Ms. Walcott’s time as Program Manager under the

supervision of Jeff Knishkowy, generated work in three ways: self -generated, phone call contact

and assignment by the supervisor. See ROI Exh. Exh.8 p. 000254.

       Albert alleges that he was not assigned as many cases as Ms. Pitchford, an African

American female, because she was being groomed for the position which she was selected for by

interview panel in 2014. See ROI Exh. 6 pp. 000235-000236. However, his former supervisor

testified that Albert did not generate any work and did not build relationships with other

agencies, therefore, his pool of contacts was not as robust as that of his co-worker, Ms. Pitchford.

See Walcott Depo. at 71& 93; see also ROI Exh. 8 p. 000254-000255. Further, Albert attested in

his own deposition that he does not consider building relationships with other agency

representatives “appropriate” because he prides himself in being a “neutral” and he does not

want to make the appearance of him having an interest in any outcome. See Albert Depo. pp. 36-




                                               -17-
        Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 19 of 34




37. ADR by its very nature is about building trust and a rapport. See ROI Exh. 8 p. 000254; ROI

p. 254-255.

       Additionally, when Ms. Walcott asked her employees in staff meetings if anyone would

like to volunteer to assist her with “facilitation” or program cases, Albert never volunteered. See

ROI Exh. 8 p. 000256; see also Walcott Depo. at 29; see Second Albert Depo. at 102-103.

Therefore, Albert was not discriminated against because of his protected bases but because he

declined to participate in work being offered and because he was not deemed the best qualified

for promotion based on the interviews. Further, Albert’s colleague Mr. Profit testified that he

has asked Albert for assistance with his Title VI program cases and Albert has refused,

illustrating Albert’s unwillingness to learn or receive guidance which could enhance his abilities

and knowledge See Profit Depo. at 75-76

               2.      Albert’s Reassignment

       On or about August 2, 2012, Albert learned that he was going to be transferred from

ERCD to another position. Albert alleges he contacted Winona Scott and she advised him that he

was one of the individuals selected to be transferred to another position. See ROI Exh. 6 p.

00237. Albert states that he informed Ms. Scott that he did not want to be transferred and had not

asked to be transferred. Id. Although Albert had previously requested to be transferred out of

ERCD in the past, he states he only indicated that he wanted to be transferred out of ERCD when

there was a rumor that ERCD would be disbanded. See ROI Exh. 6 p. 000237. After hearing that

he did not want to be transferred to another position of ERCD, Albert was not transferred. This is

a non-issue since Albert was not transferred out of ERCD. See Albert Depo. at 63.




                                                -18-
        Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 20 of 34




                  3.   Albert’s Detail

       In June 2011, the Agency assigned Albert to a detail to the Employee Complaints

Division. Albert alleges he was sent to that office so that Ms. Pitchford could be further groomed

for her current position while he was sent away. See ROI Exh.14 p. 000283. In reality, the

Agency contends the Employee Complaints Division (“ECD”) needed to reduce and better

manage EEO complaints and processing. Therefore, as a result of Albert’s past experience as an

EEO counselor and his Bachelor’s Degree in English, the Agency determined that his skills were

needed to assist with this mandate made by the Secretary of Agriculture. See Second Albert

Depo. at 21-23.

               4.      Albert’s Computer

       Albert’s detail to the Employee Complaints Division Unit was housed in another

building, other than his normal duty station known as the Reporters Building. See Albert Depo.

60-61. While on detail, Albert requested his supervisor, Ms. Walcott to provide his personal

work computer he was utilizing in ERCD. See ROI Exh. 6 p. 000238. Ms. Walcott personally

drove the computer to Albert’s detail site. Id. Upon his return to ERCD, Albert wanted his

computer returned to his desk and it took roughly two weeks for the computer to be returned

because an employee who was currently utilizing the work station was also using the computer

housed there. Id. A computer was provided for Albert in the interim and Albert’s computer was

returned to him. See ROI Exh. 8 p. 000257; Albert Depo. at 60-61.

       Such action does not support a claim under federal anti-discrimination laws, because the

delay was not occasioned by any unlawful motive, because the delay (coupled with the

availability of a different computer for a matter of weeks) did not amount to an adverse action,




                                               -19-
           Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 21 of 34




and because the computer was returned before this action was commenced. See Taylor v. Small,

350 F.3d at 1293; White v. Burlington N. & Santa Fe Ry. Co., 310 F.3d at 452.

          5.     Albert’s 2011 Performance Evaluation

          In October 2012, Albert received a “Superior” overall rating in his performance evaluation,

for the evaluation period of October 1, 2011 through September 30, 2012. See ROI Exh. 16 p.

000288. However, Ms. Walcott, explained to Albert, that if he wanted to be rated “Outstanding”

there were certain types of initiative he would have to work on outside of his comfort zone. See

ROI Exh. 8 p. 000258. During the following performance period, Albert adhered to Ms. Walcott’s

guidance and when rated, Albert received an “Outstanding” performance rating. See ROI Exh. 8

p. 258.

          6. Albert’s 2015 Performance Evaluation

          Albert alleges discrimination and harassment in his receipt of a “Superior” performance

rating in FY 2015. However, Albert also alleges other purported reasons for performance such

as being absent from work. See ROI Exh. 16 p. 000207-209. Albert’s supervisor, Mr. Salazar

attested that he initially gave all of his employees an “Outstanding” rating and after a mandate

given by OASCR that all managers review their performance evaluations and rate them

appropriately. After reviewing his subordinate’s evaluations, Mr. Salazar changed Albert’s and

all other employee’s performance evaluations from “Outstanding” to “Superior” with one

exception, the Administrative Assistant, Ms. Rucks-Bracey. See ROI Exh.7 p.000118.

          As illustrated by the alleged incidents, Albert fails to show how the alleged incidents are

related to any of his protected bases. There cannot disparate treatment where it appears all

personnel are treated equally.




                                                 -20-
        Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 22 of 34




       C.         The Agency Has Legitimate, Non-Discriminatory Reasons For Not Selecting
                  Albert Because Pitchford and Profit Had Superior Interviews (Count V)


                  Albert alleges he was discriminated against because of his protected classes in

connection with his non-selection under Vacancy Number AG-OASCR-2014-0199MP.

However, it is clear that Albert did not score as high as his counterparts, Anita Pitchford and

Edward Profit, and the selecting official, Mr. Salazar, who had only been with the Agency

approximately 6 months prior to the selection, (See Salazar Depo. at 74-75) chose the candidates

with the highest scores. See Salazar Depo. at 137; see also ROI Exh. 22 p. 000246; Exh. 23 p.

000255 and Exh. 24 p. 000264. However, Mr. Salazar received guidance from the National

Finance Center, Human Resources personnel in developing the interview process. See Salazar

Depo. at 73 & 76 Further, despite what is surmised by Albert, Mr. Salazar did not discuss any

part of the process with Dr. Joe Leonard, Assistant Secretary for Civil Rights (see Salazar Depo.

at 116) or any other individual to include panel members on how any candidate should be rated.

See ROI Exh. 10 p. 7 of 11; Salazar Depo. at 108-109; 156-157.

                  2.     There Is No Evidence of Discrimination.

       At his deposition, when asked for further evidence of unlawful conduct, Albert repeated

that he was the only white, male, Jewish candidate. However, Albert also admitted that he was

only aware of four of the candidates’ races and sexes and he was not familiar with the races and

the sexes of all of the candidates. Albert Depo. at 67. Further, there is no evidence of the

selections of Pitchford and/or Profit being made because they are African American or their

religion or for any other discriminatory reason. All of the panel members attest that they scored

the candidates based upon their interviews and Mr. Salazar selected the candidates with the

highest scores.



                                                 -21-
           Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 23 of 34




       D.       Albert Fails to Make a Case for Hostile Environment Harassment

       To establish a claim of hostile environment harassment, Albert must show that (1) he

belongs to a statutorily protected class: (2) he was subjected to harassment in the form of

unwelcome verbal or physical conduct involving the protected class; (3) the harassment

complained of was based on his statutorily protected class; (4) the harassment affected a term or

condition of employment and or had the purpose or effect of unreasonably interfering with the

work environment and or creating an intimidating, hostile, or offensive work environment; and

there is the basis for the imputing liability. See Henson v. City of Dundee, 682 F.2d 897 (11th

Cir. 1982). An “objectively hostile or abusive work environment [is created when] a reasonable

person would find [it] hostile or abusive” and the Plaintiff subjectively perceives it as such.

Harris v. Forklift Sys., 510 U.S. 17, 21-22 (1993). A single incident or group of isolated

incidents will generally not be regarded as discriminatory harassment unless the conduct is

severe. Walker v. Ford Motor Co., 684 F.2d 1355, 1358 (11th Cir. 1982). The trier of fact

considers the frequency of the discriminatory conduct, its severity, whether it is physically

threatening or humiliating, or a mere offensive utterance, and whether it unreasonably interferes

with an employee’s work performance. Harris v. Forklift Sys., 510 U.S. at 23.

       Moreover, a plaintiff is required to timely exhaust administrative remedies within 45 days

of the events that are deemed discriminatory. Plaintiff was not timely in complaining about the

dissimilar slights about which he now complains that took place more than 45 days preceding his

initial contact with an EEO counselor (i.e., before May 14, 2012).2



       2
         The earliest reference that Plaintiff sought counseling in the EEO matters at issue is his
date of contact with the EEO office on June 28, 2012, wherein he complained about events as far
back as 2009. See First ROI at 00024-27, 00032, 00040; Complaint, ¶¶ 33, 38, 42 (complaining
about performance appraisals from years before 2012 and a six-month detail that began in June


                                                -22-
        Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 24 of 34




                Title VII plaintiffs must timely exhaust their administrative remedies
       before suing in federal court. Payne v. Salazar, 619 F.3d 56, 65 (D.C. Cir. 2010).
       This requires two steps. Prospective plaintiffs must first initiate contact with an
       EEO counselor within forty-five days of the alleged discriminatory action, or for a
       personnel action, within forty-five days of its effective date. 29 C.F.R. §
       1614.105(a)(1). If that informal counseling proves unsuccessful, the plaintiff must
       file a formal complaint with the agency that allegedly discriminated against her.
       Id. § 1614.106(a).

                The first step—informal counseling within forty-five days—is an
       important one: “[A] court may not consider a discrimination claim that has not
       been exhausted in this manner absent a basis for equitable tolling.” Steele v.
       Schafer, 535 F.3d 689, 693 (D.C. Cir. 2008). But the exact contours of that rule
       have not been fully determined in this Circuit. It used to be settled that “[a] Title
       VII lawsuit following the EEOC charge [wa]s limited in scope to claims that are
       like or reasonably related to the allegations of the charge and growing out of such
       allegations,” Park v. Howard Univ., 71 F.3d 904, 907 (D.C. Cir. 1995) (internal
       quotations and citation omitted)—thus affording some consideration to claims
       that were not, themselves, precisely exhausted.

               Since then, however, the Supreme Court has held that “discrete
       discriminatory acts are not actionable if time barred, even when they are related to
       acts alleged in timely filed charges.” Nat’l R.R. Passenger Corp. v. Morgan, 536
       U.S. 101, 113 (2002). That is, “[e]ach discrete discriminatory act starts a new
       clock for filing charges alleging that act.” Id. But it is unclear how broadly
       Morgan’s holding cuts—and whether, for instance, that holding requires that
       discrete discriminatory acts alleged in timely filed charges must also have—
       individually—been submitted for a prior (and timely) discussion with an EEO
       counselor. See Payne, 619 F.3d at 65 (“We need not decide whether Morgan did
       in fact overtake that line of cases [allowing employees to litigate unfiled claims
       that are like or reasonably related to those they did file] ....”); see also, e.g.,
       Rashad v. Wash. Metro. Area Transit Auth., 945 F. Supp. 2d 152, 166 (D.D.C.
       2013) (noting split among district courts in this Circuit, but commenting that most
       have found Morgan controlling); Wade v. Dist. of Columbia, 780 F. Supp. 2d 1,
       14 (D.D.C. 2011) (noting split). But see Woodruff v. Peters, 482 F.3d 521, 527
       (D.C. Cir. 2007) (“As [plaintiff] contacted his [EEO] Counselor regarding that
       memo [three days after receipt, given the forty-five day limit], this portion of [his]
       discrimination claim is not time-barred.”); Bell [v. Donley], 724 F. Supp. 2d [1,]
       10 [(D.D.C. 2010)] (dismissing claims for failure to initiate contact with EEO
       counselor within forty-five days).

Howard v. Kerry, 85 F. Supp. 3d 428, 433 (D.D.C. 2015).



2011); see also Second ROI at 51-55 (Plaintiff first sought counseling as to the non-selection on
September 8, 2014).
                                               -23-
         Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 25 of 34




       Here, Plaintiff appears to attempt to bring in several events that took place well before

May 15, 2012, and apparently seeks to employ a theory of a Hostile Work Environment to do so.

See Complaint, ¶¶ 11, 33-34, 38-44. His allegations fail to make out the requisite standard for a

hostile work environment and are not related in any significant way. Accordingly, those claims

that Plaintiff never timely brought to the attention of an EEO officer should be dismissed.

       1. Invitation to the Holocaust Museum for a Private Tour and Remembrance Day

        Albert alleges that he was harassed and discriminated by Assistant Secretary for Civil

Rights Leonard when he invited him and others on a private tour given by the former General

Counsel of the Holocaust Museum, in Washington, D.C. and the current USDA Ethics Officer,

Stuart Bender. See Leonard Depo. at 127-132; Second Albert Depo. at 72-74, 114-115. Dr.

Leonard attested that he is a historian and thought Mr. Albert would enjoy a private tour led by

Mr. Bender depicting the nuances not commonly available on larger scaled tours. Id. However,

Albert alleges that he was offended by this gesture because he sits on the “Board” of the

Holocaust museum and Dr. Leonard should have known that he did not need a “tour” but

perhaps someone who is not familiar with Jewish history should have been invited. Albert Depo.

at 72-77. Similarly, Albert was offended when Mr. Salazar invited him to the Holocaust

Remembrance Day held at the theater. Id. Still, Albert admitted that Dr. Leonard, himself, went

on the tour, that the leader of the tour did provide insight into the materials in the lobby of the

museum containing artifacts and other significant items that Albert was interested in. Second

Albert Depo. at 72, 114-15. And, Albert admits that he did not view the tour as any form of

punishment, but simply noted that he and other Jewish employees had been singled out for the

tour. Second Albert Depo. at 114. Finally, Albert admits that he was not required to apply for

leave to attend the tour. Second Albert Depo. at 73. Hostile work environment claims “involve



                                                 -24-
        Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 26 of 34




repeated conduct” and “are based on the cumulative effect of individual acts.” Nat’l R.R.

Passenger Corp. v. Morgan, 536 U.S. at 115. In pleading a hostile work environment claim, a

plaintiff must allege facts showing that the “workplace [was] permeated with ‘discriminatory

intimidation, ridicule, and insult’ and that this behavior [was] “sufficiently severe or pervasive

[as] to alter the conditions of [her] employment and create an abusive working environment.”

Harris v. Forklift Sys., 510 U.S. at 21, quoting Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57,

65, 67 (1986). The acts that Albert details are not instances of harassment. Rather, these

interactions are inoffensive work-related interactions. Further, Ms. Walcott contends that Albert

did not volunteer for different cases, did not self-generate and was rated appropriately as

“Superior” in 2011. See ROI Exh. 8 p. 000254-000255; 000258; Second Albert Depo. at 102-

103; Cooper v. Nielsen, 298 F. Supp. 3d 197, 203-04 (D.D.C. 2018) (Plaintiff does not allege the

sort of severe and pervasive conduct that would support a claim of discrimination based on a

hostile work environment theory. Indeed, he does not allege that any racially offensive remarks

were made to or about him or were directed towards anyone else.); Nurriddin v. Goldin, 382 F.

Supp. 2d 79, 108 (D.D.C. 2005), aff’d sub nom. Nurriddin v. Griffin, 222 Fed.Appx. 5 (D.C. Cir.

2007) (When discriminatory statements are not made directly to a plaintiff, generally a hostile

environment cannot be established.)

       In the instant case, Albert fails to show a work environment permeated with

discriminatory intimidation, ridicule and insult. Both his former supervisors, Walcott and Mr.

Salazar attested that Albert’s performance evaluation’s in 2011 and 2015 were based upon his

performance. Further, Mr. Salazar attested in 2015, Albert was rated as “Superior” because of

the guidance he was given as a manager by his superiors, not specifically towards Albert, but for

all supervisors to review their evaluations and determine which employees actually were



                                                -25-
        Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 27 of 34




“Outstanding”. Finally, regarding the non-selection, as previously stated, Albert did not score

high enough during his interview for the GS-14 ADR Specialist position, therefore the Selecting

Official, Mr. Salazar did not select him as he did not score within the top three scored candidates.

The harasser’s conduct should be evaluated from the objective viewpoint of a reasonable person

in the victim’s circumstance. In this case, Albert and his supervisors and colleagues have had

numerous conversations with him that would be considered work place interactions. Similarly,

any invitation to a Remembrance Day with Mr. Salazar or the Holocaust museum with Dr.

Leonard was purely a cultural sensitivity to Albert’s and other employees’ faith and culture and

not meant by any means to harass or discriminate against Albert. See Leonard Depo. at 127-132.

In fact, the Secretary of Agriculture has invited all agency employees to a Remembrance Day

event every year since 2009. Exhibit C.


       V. CONCLUSION


       To avoid summary judgment, a Title VII Albert must produce objective evidence that the

asserted reasons are a mere pretext and that the defendant’s actions were the product of

discriminatory intent. Albert cannot meet this burden. Based on the forgoing arguments the

Court should dismiss Albert’s claims of discrimination because Albert cannot show that the

legitimate, non-discriminatory reasons the Agency has given for the assignment of cases, 2012

performance evaluation, detail to the Employee Complaints Division, purported reassignment,

his original work computer not being immediately returned after Albert’s detail, non-selection

for the GS-14 position and the 2014 performance evaluation are mere pretext. Also, the evidence

demonstrates that Albert did not want to volunteer for any additional work, did not heed the

suggestions of his colleagues, did not perform his best in the interview for the GS-14 positions,



                                               -26-
        Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 28 of 34




Albert has offered no evidence that the legitimate, nondiscriminatory reasons asserted by the

Agency regarding the allegations are a pretext designed to mask discrimination on any basis.

       Further, a single incident or group of isolated incidents will generally not be regarded as

discriminatory harassment unless the conduct is severe would be considered severe or pervasive

to be considered harassment under Title VII. Albert has failed to illustrate any actions taken

against him that would be considered severe or pervasive. Therefore, Albert has not met his

burden in any claim made against the Agency and a decision without hearing should be issued

with respect to all allegations. For the foregoing reasons, the Court should grant summary

judgment in the Agency’s favor and dismiss this case with prejudice.


May 3, 2019                             Respectfully submitted,

                                        JESSIE K. LIU, DC Bar #472845
                                        United States Attorney

                                        DANIEL F. VAN HORN, DC Bar #924092
                                        Chief, Civil Division

                                  By:                                    /s/
                                        W. MARK NEBEKER, DC Bar #396739
                                        Assistant United States Attorney
                                        555 4th Street, N.W.
                                        Washington, DC 20530
                                        (202) 252-2536
                                        mark.nebeker@usdoj.gov
Of counsel:

Stephanie Ramjohn Moore
Senior Counsel
U.S. Department of Agriculture
Office of the General Counsel
Civil Rights, Labor and Employment Law Division
1400 Independence Ave, SW Room 3320-S
Washington, DC 20250-1400




                                                -27-
        Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 29 of 34




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

       LAWRENCE ALBERT              )
                                    )
                    Plaintiff,      )
                                    )
             v.                     )               Civil Action No. 17-1572 JEB
                                    )
                                    )
     SONNY PERDUE,                  )
      Secretary of Agriculture,     )
                                    )
                    Defendant.      )
____________________________________)

                        STATEMENT OF MATERIAL FACTS AS TO
                         WHICH THERE IS NO GENUINE DISPUTE

       Defendant hereby proffers the following material facts as to which there is no genuine

dispute, pursuant to Local Civ. R. 7(h)(1):

       3.      At the time of his filing, Plaintiff Albert was employed as a Program Specialist

with the USDA, OASCR, ERCD, Grade GS-13, located in Washington, D.C. See First Report of

Investigation (“First ROI”) at 1 (Exh. 1, p. 1).

       4.      Albert began his career with USDA as a Food Program Specialist with the Food

and Nutrition Service (“FNS”) in 1980 and remained in that position for 14 years until 1994. See

March 23, 2016 Deposition of Lawrence Albert (“Albert Depo.”) at 10.

       5.      In January 1995, Albert was assigned to a 10-month detail to the Department

Civil Rights office as an Equal Employment Specialist. See Albert Depo. at 11.

       6.      After the detail, Albert was hired as an Equal Employment Specialist, GS 13,

where he remained until March of 2000. Id.

       7.      In 2000, Albert was assigned to a detail to the Conflict Prevention and Resolution

Center (“CPRC”), the predecessor office to ERCD and hired by Jeff Knishkowy (Caucasian,
        Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 30 of 34




Male, Jewish, over 40), the new director of the office. See Walcott Depo. at 88-90; see also

Albert Depo. at 13-14.

       8.      Albert did not compete for this position. See Albert Depo. at 14.

       9.      Albert has participated in the training of Department agencies in Alternative

Dispute Resolution (“ADR”), which began with his former supervisor, Sheila Walcott, (African

American, female, over 40) and former Program Manager, of ERCD. See Albert Depo. at 15.

       10.     Mr. Knishkowy remained the Director of the ERCD office until Ms. Walcott

became the Acting Director, where she acted as Plaintiff’s supervisor from March 2011 to

December 2013. After his departure from ERCD, Mr. Knishkowy worked as a GS-15, Senior

Advisor in Dr. Joe Leonard’s (former Assistant Secretary for Civil Rights) front office. See

Leonard Depo. at 134; Walcott Depo. at 21-23.

       11.     While under the supervision of Sheila Walcott in ERCD, cases were assigned in

three ways, self-generated, phone call contact and assignment by the supervisor. Walcott attests

that ADR is cultivated through relationships forged with other Agencies and the business of

ERCD is “customer driven.” See First ROI at 000254 (Exh.8).

       12.     Ms. Walcott placed Complainant on a Lean Six Sigma Group while she was his

supervisor. See Albert Depo. at 17.

       13.     Albert believes and has attested that he is a neutral and does not believe in

building relationships with people in other Agencies to create ADR business. See Albert Depo.

at 43-44.

       14.     Albert alleges that Ms. Pitchford was “groomed” to be selected for the position of

ADR Specialist, GS14, the position for which he interviewed, but was not selected in September

2014. See Albert Depo. at 26.



                                               -2-
          Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 31 of 34




         15.   In ERCD under the supervision of Ms. Walcott, cases were generated in three

ways by walk-in, phone calls or self-generated through networking with other agencies. See First

ROI at 000254 (Exh.8 p. 000254); Albert Depo. at 33-34.

         16.   On occasion, after speaking with Albert, potential clients would call the main

office and ask to speak with another specialist. See First ROI at 000271(Exh. 11 p. 271); see also

Albert Depo. at 35-38.

         17.   Albert attested that Ms. Walcott did not use the word “no” when he inquired

about program cases. See Albert Depo. at 29-31.

         18.   Albert was assigned to a detail with the Office of Adjudication effective June 27,

2011 because of Plaintiff’s prior experience working as an EEO counselor. See First ROI at

000260 (Exh.8 p. 000260) and First ROI at 000283 (Exh. 14 p. 000283).

         19.   During FY 2009, Albert received a “Superior” performance rating. Complainant

believes he received this rating because he is being discriminated against. See Albert Depo. at

54-58.

         20.   During FY 2009, Ms. Pitchford, also received a “Superior” performance rating.

See First ROI at 000288 (Exh.16 p. 000288).

         21.   During FY 2010, both Albert and Ms. Pitchford received a “Superior” rating. See

Albert Depo. at 59; see also First ROI at 000289 (Exh.16 p. 000289).

         22.   In July 2011, Albert learned he would be reassigned. At that time, Albert spoke

with Winona Scott, Associate Assistant Secretary for Civil Rights and expressed that he did not

wish to be reassigned. Thereafter, Albert was not reassigned. See Albert Depo. at 62-63.

         23.   Albert has sought counsel and advice in the past on how he could improve upon

his training and presentation. Scaggs Depo. at 31-32.



                                               -3-
        Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 32 of 34




       24.     Albert was assigned to a detail to the Office of Adjudication effective June 27,

2011, because of his degree in English and his prior experience working as an EEO counselor,

See First ROI at 000260 (Exh. 8 p. 000260) and First ROI at 000283 (Exh. 14 p. 000283).

       25.     During Albert’s detail, Ms. Walcott drove his computer in her personal vehicle for

Albert to use while on his detail. See Albert Depo. at 61-62.

       26.     Cyrus Salazar, (Caucasian, Hispanic, male, over 40), GS 15, became the Director

of ERCD and Albert’s immediate supervisor, on January 26, 2014; prior to this date, Mr. Salazar

was not employed by USDA in any capacity. See Salazar Depo. at 12.

       27.     Mr. Salazar was not aware of Albert’s prior EEO activity. See Second ROI at

000110) (Exh. 7 p. 000110).

       28.     Albert applied for Vacancy Number AG-0ASCR-2014-0199MP for the position

of ADR Specialist, GS 14. See Second ROI at 000089 (Exh. 6 p.000089).

       29.     Albert was determined to be “qualified” by Human Resources and was

interviewed by a panel in August 2014 for Vacancy Number AG-0ASCR-2014-0199MP. See

Second ROI at 000090 (Exh. 6 p. 000090).

       30.     Albert was not selected by Cyrus Salazar, the selecting official, based upon the

scoring of the panel, which was comprised of William Scaggs, (White, Male. Methodist), GS-14;

Alicia Rodriguez, (White, Hispanic, Catholic, Over 40), GS-14; and David King (African

American, Male, Over 40), Senior Executive Service. Salazar Depo. at 77-79.

       31.     Albert alleges that he was not selected for the position because of his race, color,

age, sex and religion. See Second ROI at 000091 (Exh. 6 p. 000091).

       32.     On November 3, 2014, Albert’s Performance Evaluation was changed from an

initial “Outstanding” to “Superior” from his supervisor, Cyrus Salazar. See First ROI at 000118

(Exh. 8 p. 000118).
                                               -4-
         Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 33 of 34




        33.     Regarding Albert’s performance evaluation, Mr. Salazar was adhering to a

mandate that all supervisors review their performance evaluations and make changes where

necessary. See Second ROI at 000141 (Exh. 9 p. 141).

        34.     In addition to Albert’s performance evaluation, Mr. Salazar changed all

employees’ performance evaluations in ERCD to “Superior” except for the Administrative

Assistant. See Second ROI at 000118 (Exh.7 p.000118).

        35.     Mr. Salazar addressed the changes to the evaluations when he met with his

subordinates, to include Albert. See Albert Depo. at 68.

        36.     Albert alleges the Agency subjected him to discrimination on the bases of sex,

(male), race (white), age (born in 1952), religion (Jewish), and Reprisal (prior EEO

activity)/Terms and Conditions of Employment, Training, Appraisal/Evaluation, Reassignment

(directed), Harassment (non-sexual). See Complaint at 12-19.

       37.      The date that Plaintiff first sought counseling into the matters at issue in this

action is reflected in the date of contact with the EEO office on June 28, 2012, wherein he

complained about events as far back as 2009. See First ROI at 00024-27, 00032, 00040;

Complaint, ¶¶ 33, 38, 42 (complaining about performance appraisals from years before 2012

and a six-month detail that began in June 2011);

        38.     Plaintiff first sought counseling as to the non-selection on September 8, 2014.

Second ROI at 00051-00055.

        39.     Despite Plaintiff’s allegation that he was deprived of the use of his computer of

choice during and in the weeks after his detail, Plaintiff admits that, prior to initiating this civil

action, the computer of Plaintiff’s choosing had been relocated to his office while he was on

detail, and returned within a matter of weeks upon his return to following the six-month detail,



                                                  -5-
        Case 1:17-cv-01572-JEB Document 19 Filed 05/03/19 Page 34 of 34




which began on June 21, 2011. Complaint, ¶¶ 38-42; See First ROI at 000238 (Exh. 6 p.

000238); Albert Depo. at 60-61.

       40.    Ms. Walcott personally drove the computer to Albert’s detail site; and upon his

return to ERCD, Albert wanted his computer returned to his desk, and, although it took roughly

two weeks for the computer to be returned (because another employee was utilizing the work

station and computer; another computer was provided for Albert in the interim, and Albert’s

computer was ultimately returned to him. See Complaint, ¶¶ 38-42, First ROI at 000257 (Exh. 8

p. 000257); Albert Depo. at 60-61.

                                        Respectfully submitted,


                                        JESSIE K. LIU, DC Bar #472845
                                        United States Attorney


                                        DANIEL F. VAN HORN, DC Bar #924092
                                        Chief, Civil Division


                                  By:                                    /s/
                                        W. MARK NEBEKER, DC Bar #396739
                                        Assistant United States Attorney
                                        555 4th Street, N.W.
                                        Washington, DC 20530
                                        (202) 252-2536
                                        mark.nebeker@usdoj.gov




                                                -6-
